     Case 2:20-cv-02432-TLN-AC Document 22 Filed 12/28/20 Page 1 of 2


1    VERONICA A.F. NEBB
     City Attorney, SBN 140001
2
     BY: FARRAH HUSSEIN
3    Deputy City Attorney, SBN 305726
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street
5
     Vallejo, CA 94590
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: Farrah.Hussein@cityofvallejo.net
7
     Attorneys for Defendant, CITY OF VALLEJO
8

9
                                 UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     RODOLFO LOPEZ,                                      Case No: 2:20-CV-02432-TLN-AC
13
                    Plaintiff,
14                                                       STIPULATION FOR EXTENSION OF
                                                         TIME TO FILE AMENDED COMPLAINT,
15          vs.
                                                         RESPONSIVE PLEADING AND ORDER
16   CITY OF VALLEJO, CITY OF VALLEJO
     POLICE DEPARTMENT, DOES 1-99,
17

18                 Defendants.
19

20

21
            IT IS HEREBY STIPULATED by and between the parties to this action through their
22
     designated counsel that Plaintiff will file a Second Amended Complaint by February 1, 2021 and
23
     Defendant will file a responsive pleading within 14 days thereafter pursuant to Federal Rule of
24
     Civil Procedure 15(a)(3).
25

26
     DATED: December 22, 2020                        _/s/ Kevin J. Heaney____________________
27                                                   Kevin J. Heaney
                                                     Attorney for Plaintiff RODOLFO LOPEZ
28


     Case No. 2:19-cv-01896-TLN-DB                                            STIPULATION FOR
                                                                              EXTENSION
                                                   -1-
     Case 2:20-cv-02432-TLN-AC Document 22 Filed 12/28/20 Page 2 of 2


1    DATED: December 22, 2020              /s/ Farrah Hussein
                                           FARRAH HUSSEIN
2
                                           Deputy City Attorney
3                                          Attorney for Defendant CITY OF VALLEJO

4

5
            IT IS SO ORDERED.
6

7
     Dated: December 28, 2020
8                                              Troy L. Nunley
9
                                               United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No. 2:19-cv-01896-TLN-DB                                 STIPULATION FOR
                                                                   EXTENSION
                                         -2-
